Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I in the reply filed on 05/09/2021 is acknowledged.

Claims 8 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2021.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of China on 05/08/2019 and 10/31/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/114550 or CN201910378864.X application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 recites the limitation "the plurality of support columns" in line 2.  There is insufficient antecedent basis for this limitation in the claim or in claim 10 on which it depends and it is unclear if applicant intends this to be a new support column or if applicant intended to refer to the plurality of support columns in claim 19 for the purpose of examination the claim will be interpreted to mean --a plurality of support columns--.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi (US 20150008396 A1) and further in view of Hirakata et. Al. (US 20060231842 A1).

	Regarding claims 1 and 10, Tsuyoshi teaches in Figs. 1-6 with associated text a foldable display panel, comprising: 
a first display region (300 or LB), the first display region comprising a plurality of first pixel units P (paragraph [0048], Figs. 2 and 3); 
a second display region (200 or LA), the second display region being symmetric with the first display region (Fig. 2), the second display region comprising a plurality of second pixel units corresponding to the plurality of first pixel units (paragraph [0048], Figs. 2 and 3); and 
a folding region (portion of 100 connecting portion directly under 200 and portion directly under 300), the folding region located on a symmetry axis of the first display region and the second display region, and the folding region connecting the first display region and the second display region (Figs. 1 and 2); 
wherein the second display region covers the first display region along the folding region when the folding region is deformed (Fig. 1), and each of the plurality of second pixel units is located above corresponding each of the plurality of first pixel units (Fig. 1); and 
regarding claim 1 a control signal (signal from line 121 Fig. 3) of the first display region and a control signal (signal from line 121 Fig. 3) of the second display region are the same (since the same line 121 extends from La to LB pixels in both regions receive the same signal), and received display information of the plurality of first pixel units and received display information of the plurality of second pixel units corresponding thereto are the same (since the same line 121 extends from La to LB pixels in both regions receive the same display information).  
	Tsuyoshi does not specify each of the plurality of first pixel units comprising a first sub-pixel and a third sub-pixel and each of the plurality of second pixel units comprising a second sub-pixel however Tsuyoshi does teach each of the first and second plurality of pixels include red green and blue pixels (paragraph [0084]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of first pixel units of Tsuyoshi comprising a first sub-pixel and a third sub-pixel and each of the plurality of second pixel units of Tsuyoshi comprising a second sub-pixel as taught by Hirakata because according to Hirakata by overlapping the different colored organic light emitting elements one another makes it possible to improve image resolution performance (paragraph [0277]) so that image resolution performance can be improved by using similar arrangements in the device of Tsuyoshi.

	Regarding claims 2 and 11, Tsuyoshi in view of Hirakata teaches a shape and an area of each of the plurality of first pixel units and a shape and an area of each of the plurality of second pixel units are the same (Hirakata Fig. 29A).  

Regarding claim 3 and 12, Tsuyoshi in view of Hirakata teaches an area of the first sub-pixel is equal to an area of the third sub-pixel (Hirakata Fig. 29C).  

Regarding claim 4 and 13, Tsuyoshi in view of Hirakata teaches the first sub-pixel is a red pixel, the second sub-pixel is a blue pixel, and the third sub-pixel is a green pixel (Hirakata paragraph [0272]).  

Regarding claim 5 and 14, Tsuyoshi teaches the first display region is a top-emitting display panel, and the second display region is a double-sided light-emitting display panel (Fig. 6).  

Regarding claim 6 and 15, Tsuyoshi teaches an anode 710b of the first display region is a reflective electrode (paragraph [0111 and [0077]]), and a cathode 730b of the first display region is a transparent electrode (paragraph [0111] and [0088]); and an anode 710a of the second display region is a 

Regarding claim 7 and 16, Tsuyoshi teaches the foldable display panel further comprises a non-display region (region with 510), the non-display region is located on a side of the first display region and the second display region (Fig. 2), and the non-display region is parallel to the folding region (Fig. 2).  

	Regarding claim 18, Tsuyoshi teaches a control signal (signal from line 121 Fig. 3) of the first display region and a control signal (signal from line 121 Fig. 3) of the second display region are the same (since the same line 121 extends from La to LB pixels in both regions receive the same signal), and received display information of the plurality of first pixel units and received display information of the plurality of second pixel units corresponding thereto are the same (since the same line 121 extends from La to LB pixels in both regions receive the same display information).

	Regarding claim 19, Tsuyoshi teaches a plurality of support columns (perpendicular section of 400) located between the first display region and the second display region (Figs. 1 and 2).  

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi in view of Hirakata as applied to claims 1 and 19 and further in view of Liu (US 20170033164 A1).

	Regarding claims 9 and 20, Tsuyoshi in view of Hirakata teaches the foldable display panel as claimed in claims 1 and 10, and regarding claim 9 wherein the foldable display panel further comprises a plurality of support columns (perpendicular portions of 400) located between the first display region and Page 3 of 7the second display region (Figs. 1 and 2).  
	Tsuyoshi does not specify a material of the plurality of support columns is a white material or a transparent material, and a surface of the plurality of support columns has a diffuse reflection structure.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support columns similar to those of Liu in place of or in addition to those of Tsuyoshi in view of Hirakata because according to Liu by using such a structure the orthographic projection of the pattern of each barrier pad onto the base plate 1 is located within the region where the pattern of the black matrix layer is located, so an aperture ratio of the color filter substrate will not be taken up, while, the surface of each barrier pad is provided with the auxiliary functional layer for absorption or reflection of a light irradiated on the surface of each barrier pad, so, occurrence of the optical crosstalk among lights from adjacent sub-pixel units of the color filter substrate is prevented and the light mixing is avoided, and light extraction efficiency and display contrast are further improved, thereby improving a display effect (paragraph [0022]) and so would provide similar advantages in the device of Tsuyoshi in view of Hirakata.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J GRAY/Examiner, Art Unit 2897